ORDER OF REINSTATEMENT

Jerry Logan Johnson has applied for reinstatement to the Kentucky Bar Association pursuant to SCR 3.510(2). Having been found to presently possess sufficient professional capabilities and qualifications to actively practice law and to be of good moral character, the applicant is hereby reinstated to the Kentucky Bar Association and the practice of law.
Johnson shall be required to pay the costs of this reinstatement proceeding, in the amount of $888.33.
All concur except LEIBSON, J., not sitting.
ENTERED: June 8, 1995.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice